DETAILED ACTION
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 9,798,682).

Referring to claim 17, Walker discloses a system (fig. 1, system 100) comprising:
	a first host (fig. 1, system 102; fig. 5, host 502) coupled to a processing core (fig. 1, processor 103) of a non-volatile memory express NVMe storage system (fig. 1, PCIe NVMe devices 136) by one or more input/output I/O queue (fig. 5, submission queues 506/518/520/512, completion queues 508/514/524);
	a NVMe queue manager (fig. 5, command completion unit 510/516/526) to detect freed memory resources associated with a deallocated I/O queue (fig. 5, completion queue 508/514) of the I/O queue associated with the first host;
	a notification engine (fig. 5, command completion unit 510/516/526; notifies via dotted lines to hosts 502/504) to transmit a notification (14:52-62, hosts 502/504 receives notification) indicating the freed memory resources to a second host (fig. 5, host 504); and
	wherein the second host establishes a newly allocated I/O queue (fig. 5, host 504 allocates submission queue 520/512) with the NVMe storage system using the freed memory resources and in response to receive the notification (14:52-62, host 504 receives completion queue notification for submissions through submission queue).

	As to claim 18, Walker discloses the system of claim 17, wherein the notification comprises an Asynchronous Event Request AER notification (fig. 5, dotted lines asynchronously notify from command completion units 510/516/526 to hosts 502/504).

	As to claim 20, Walker discloses the system of claim 17, wherein the system comprises an I/O queue IOQ type manager (fig. 5, multicast command completion unit 526) to store an I/O queue type (fig. 5, host 502 and 504 type completions) of the newly allocated I/O queue.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of the notification engine verifies the second host has a number of I/O queues below a maximum number of I/O queues permitting by the NVMe storage system.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 11,151,064 discloses submission and completion queues with notifications of available storage resources.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182